Citation Nr: 1232260	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  11-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A.  § 1318.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service from October 1942 to February 1946.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not have a service-connected disability rated at 100 percent for 10 years prior to his death, nor was he entitled to a total disability evaluation on the basis of individual unemployability for 10 years prior to his death, nor was he a former prisoner of war who died after September 30, 1999. 


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to DIC under 38 U.S.C.A. § 1318.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.




The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the law and not the facts are dispositive in this case, there is no reasonable possibility that further assistance to the appellant would substantiate her claim, and the provisions of the VCAA do not apply.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death were service connected, even though the Veteran died of nonservice-connected causes, if certain conditions are met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  First, the Veteran's death must not be the result of his or her own willful misconduct.  38 C.F.R.            § 3.22(a)(1).  There is nothing in the record to suggest that the Veteran's death was a result of his own willful misconduct.  Rather, the record reflects that he died in October 2008.  His death certificate lists cardiopulmonary arrest as the immediate cause of death with an antecedent cause of status post cerebral vascular accident and an underlying cause of hypertensive vascular disease.  

Having established that the Veteran's death was not the result of misconduct, the Board observes that the Veteran must have been rated as total disabled for a prescribed period of time as set forth in 38 C.F.R. § 3.22(a)(2).  Under this regulation, there are three ways in which the total disability requirement can be met.  The Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that:
(1) was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; 

(2) was rated totally disabling continuously since the Veteran's release from active duty, and for a period of not less than five years immediately preceding death; or 

(3) was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a)(2).  

In this case, at the time of the Veteran's death in October 2008, the Veteran was service connected for a bilateral hearing loss disability, evaluated as 100 percent disabling effective from September 24, 2002; and for healed scars, right forearm, residuals of gunshot wound through and through, with residuals of injuries to muscle groups VII and VIII, evaluated as 10 percent disabling from September 24, 2002.

The appellant contends that she is entitled to DIC benefits because the Veteran was permanently and totally disabled for at least ten years prior to his death, due to his service-connected bilateral hearing loss disability.  See, e.g., the appellant's VA Form 9 dated March 2011.  Specifically, she claims that the Veteran's hearing loss disability was severe enough to be rated 100 percent disabling immediately following his discharge from active duty in February 1946.  

The evidence of record shows that the Veteran originally filed a claim for service connection for a bilateral hearing loss disability in September 2002.  In support of his claim at that time, he submitted personal statements and a lay statement from his former commanding officer indicating that his hearing loss disability began in service.  He also submitted private treatment records dated in July and November 2002 documenting treatment for his bilateral hearing loss disability.  The RO further afforded the Veteran a VA audiological examination and opinion in October 2008.  In a November 2008 rating decision, the RO found that the October 2008 VA examination and medical opinion supported the Veteran's claim, and service connection for a bilateral hearing loss disability was granted, with a 100 percent evaluation, effective September 24, 2002.

There is no indication that the Veteran filed a service connection claim for the bilateral hearing loss disability prior to September 24, 2002.  Moreover, the evidence of record does not show that the Veteran was totally disabled due to his hearing loss disability prior to September 2002.  Notably, the Veteran indicated in an October 2008 statement that entitlement for his bilateral hearing loss disability and gunshot wound residuals began when he filed his service connection claim on September 24, 2002.  He did not allege any prior claim for VA compensation benefits.  

The appellant argues that she should be awarded DIC benefits because the evidence was sufficient to grant the Veteran 100 percent total disability for his bilateral hearing loss disability following his discharge from active duty in February 1946.  However, the Board notes that as indicated above, VA did not find that the evidence was sufficient to grant service connection and a 100 percent evaluation for the Veteran's bilateral hearing loss disability until September 2002.  Moreover, the Board also notes that the Veteran did not file a claim for an earlier effective date after he was granted service connection in 2008.  Furthermore, the appellant has not argued that there is any clear and unmistakable error with the November 2008 rating decision that granted the Veteran's claim.  The Veteran was determined by the VA to be totally and permanently disabled due to his service-connected bilateral hearing loss disability, effective September 24, 2002, a little more than six years prior to his death.  He did not have any service-connected disabilities that were continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of his separation from service.  Therefore, the Board finds that the "totally disabling" requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  

Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


